DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 (line 2) and claim 12 (line 2) are objected to for the following grammatically incorrect section: “an up and down directions”. “an” needs to be deleted.  
Claim 12 (line 6) is objected to for the following grammatically incorrect section: “in parallel each other”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a center axis of cyclonic flow” and “a vertical direction” both of which are recited in claim 1 (lines 13-14). It is unclear whether or not said elements are the same elements as those in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith                                 (US 2013/0091814).
As to claim 1, Smith (See the Figs. 1-9 embodiment of Smith) discloses a cleaner comprising:
a suction unit (10) that has a longitudinal axis (A line intersecting 10, 6, and 16; Figs. 1 and 2);
a main body including a first cyclone unit (160) configured to separate dust from air suctioned through the suction unit (Fig. 9A and paragraph 102), and a second cyclone unit (150) provided in a space defined by the first cyclone unit and configured to separate dust from air discharged from the first cyclone unit (Fig. 9A and paragraph 102);
a suction motor (16) provided in the main body and configured to generate a suction force that suctions air through the suction unit (Fig. 2 and paragraph 82), the suction motor being positioned above the second cyclone unit with respect to the longitudinal axis of the suction unit (The top of 16 is above the top of 150 with respect to a line intersecting 10, 206, and 16, and therefore, 16 is above 150); and
a handle (6) disposed opposite the suction unit with respect to the second cyclone unit, the longitudinal axis passing through the handle (paragraph 81),
wherein a dust outlet (One or more of elements 87) of the second cyclone unit is positioned lower than the longitudinal axis of the suction unit in an orientation of the cleaner in which a center axis of cyclonic flow (21, which is in a vertical direction) of the first cyclone unit is arranged along a vertical direction (paragraph 90 and Fig. 3).

As to claim 3, wherein the suction motor includes a shaft (20; paragraph 102) that crosses the longitudinal axis of the suction unit and an impeller connected to the shaft (A line intersecting 10, 6, and 16 may intersect 16), and wherein the longitudinal axis of the suction unit is closer to the shaft than the dust outlet of the second cyclone unit (Fig. 1 and 2). 
As to claim 4, wherein an air outlet of the second cyclone unit (54) is closer to the longitudinal axis of the suction unit than the dust outlet of the second cyclone unit (Figs. 1 and 2).
As to claim 5, wherein the handle includes a first extension (The portion of the handle where the lead line of “6” in Fig. 1 contacts) that extends for a user to hold in up and down directions, and a second extension (The portion of the handle where the lead line of “4” in Fig. 1 contacts) that extends from an upper portion of the first extension in a horizontal direction (A direction extending from “10” to “6” in Fig. 1) such that at least a portion of the second extension extends toward the suction motor, and the longitudinal axis of the suction unit passes through the first extension (Figs. 1 and 2).
As to claim 9, wherein the main body further includes a dust container (162) configured to store dust separated from the first and second cyclone units, and the dust outlet of the second cyclone unit is closer to a bottom of the dust container than the longitudinal axis of the suction unit (Fig. 2 and paragraph 97).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wilson (US 2014/0137363).
As to claim 6, Smith does not disclose wherein the first extension includes a stopper that extends toward the suction unit, and the stopper is positioned between the second extension and the longitudinal axis of the suction unit. 
Wilson discloses wherein a first extension of a handle (6) includes a stopper that extends toward the suction unit, and the stopper is positioned between the second extension and the longitudinal axis of the suction unit (Fig. 1 and paragraph 38).
It would have been obvious to have modified the first extension of the handle of the Figs. 1-9 embodiment of Smith to comprise a stopper that extends toward the suction unit, as taught by Wilson, in order to permit the user to grip the handle and carry the cleaner with greater ease. The modification provides the stopper positioned between the second extension and the longitudinal axis of the suction unit
As to claim 7, wherein the stopper is positioned higher than an air outlet (Another of elements 87) of the second cyclone unit (Figs. 2 and 3).

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Figs. 1-9 embodiment of Smith in view of the Figs. 10 and 11 embodiment of Smith.
As to claim 8, the Figs. 1-9 embodiment of Smith does include a battery disposed under the handle, and wherein the longitudinal axis of the suction unit is positioned between the stopper and the battery.

It would have been obvious to have modified the Figs. 1-9 embodiment of Smith such that a battery disposed under the handle, as taught by the Figs. 10 and 11 embodiment of Smith, in order to provide power to the cleaner without a power cord, and to have modified said embodiment of Smith such that the handle is located at the top of the main body, in order to provide the proper position of the handle to accommodate the location of the battery. The modification provides the longitudinal axis of the suction unit being positioned between the stopper and the battery.
As to claim 10, the Figs. 1-9 embodiment of Smith does include a battery configured to supply power to the suction motor, and wherein a portion of the battery is positioned higher than the dust outlet of the second cyclone unit.
The Figs. 10 and 11 embodiment of Smith includes a battery (217) disposed under the handle (Figs. 10 and 11, and paragraph 119). Also, the handle is located at the top of the main body.
It would have been obvious to have modified the Figs. 1-9 embodiment of Smith such that a battery disposed under the handle, as taught by the Figs. 10 and 11 embodiment of Smith, in order to provide power to the cleaner without a power cord, and to have modified said embodiment of Smith such that the handle is located at the top of the main body, in order to provide the proper position of the handle to accommodate the location of the battery. The modification provides a portion of the battery being positioned higher than the dust outlet of the second cyclone unit.
As to claim 11, wherein an air outlet (54) of the second cyclone unit is positioned higher than the battery (Figs. 1 and 2). 
As to claim 12, wherein the handle includes a first extension (The portion of the handle where the lead line of “6” in Fig. 1 contacts) that extends for a user to hold in an up and down directions, and a second extension (The portion of the handle where the lead line of “4” in Fig. 1 contacts) that extends 
The Figs. 10 and 11 embodiment of Smith includes a battery (217) disposed under the handle (Figs. 10 and 11, and paragraph 119). Also, the handle is located at the top of the main body.
It would have been obvious to have modified the Figs. 1-9 embodiment of Smith such that a battery disposed under the handle, as taught by the Figs. 10 and 11 embodiment of Smith, in order to provide power to the cleaner without a power cord, and to have modified said embodiment of Smith such that the handle is located at the top of the main body, in order to provide the proper position of the handle to accommodate the location of the battery. The modification provides the longitudinal axis of the suction unit, the second extension and a bottom of the battery being arranged in parallel to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723